DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “polyehthylene” should be spelled “polyethylene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: It is unclear what is meant by conventional cement particles.  This term is undefined. Further, claim 4 depends ultimately on claim 1, which requires “cement particles”.  Therefore, the concrete made with the composition of claim 3 is “made with conventional cement particles”, however, the particles are then modified with the resin structure. For the purpose of further examination, the scope of claim 4 is 
Regarding claims 5 and 6:  The terms “first functionalized group” and “second functionalized group” do not have antecedent basis.  For the purpose of further examination, it is taken to be the “fist functional group” and “second functional group”.
Regarding claim 9:  The claim is unclear since the amount of resin on the surface of the particle could be in terms of surface area or mass.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0044570).
Regarding claim 1: Fernandez et al. teaches a composition comprising cement particles with resin structures (abstract). The resin structures are bonded directly to the surface of the cement particle/matrix (fig. 3).  The resin can be poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle, and a second functional group (epoxy) that bonds to calcium silicate hydrate upon hydration, and the second functional group is bondable with second functional groups of others of the cement particles to form a polymer network, and a backbone that connects the first functional group and the second functional group. These bonding limitations are latent properties due to the selection of the particular resin and cement particles.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). While Fernandez et al. teaches additional resin embodiments, some of which may not have these bonding properties, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the poly(ethylene glycol) diglycidyl ether of Fernandez et al. and would have been motivated to do so since Fernandez et al. teaches it is a possible embodiment to achieve the disclosed invention.
Regarding claim 2: Fernandez et al. teaches sand (para. 29) and water (para. 24).
Regarding claim 3: Fernandez et al. teaches sand (para. 29), water (para. 24) and gravel/aggregate (para. 29).
Regarding claim 4: Fernandez et al. teaches the permeability is reduced compared to control samples (para. 41).
Regarding claims 5 and 6: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which has a first functional group of an epoxy and a second functional group of an epoxy.
Regarding claim 7: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), meaning there can be less epoxy than cement, which would partially cover the surface.
Regarding claim 8: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which has a backbone of polyethylene oxide.
Regarding claim 9: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 10: Fernandez et al. teaches a method of forming cement particles (para. 15) comprising mixing cement particles with an epoxide polymer (para. 14), the epoxide polymer being poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle, and a second functional group (epoxy) that bonds to calcium silicate hydrate upon hydration, and the second functional group is bondable with second functional groups of others of the cement particles to form a 
Regarding claim 11: Fernandez et al. teaches mixing the components (para. 14), and does not disclose the temperature of mixing.  Since temperature is variable under different mixing conditions, i.e. outside weather, inside temperature, “heating” is provided during mixing as compared to the mixing step occurring under different conditions.  For example, if the cement was mixed outside on a 40 °F day, versus inside where the temperature of the room was 68 °F, the mixing in the room would be “heated”.
Regarding claim 13: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 14: Fernandez et al. teaches a cured (para. 39) composition comprising cement particles with resin structures (abstract). The resin structures are bonded directly to the surface of the cement particle/matrix (fig. 3). The resin can be poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches 
Regarding claim 15: Fernandez et al. teaches a poly(ethylene glycol) diglycidyl ether polymer (para. 16) and an amino hardener/crosslinking agent (para. 17).
Regarding claim 16: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which is soluble in water.
Regarding claim 17: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 18: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), meaning there can be less epoxy than cement, which would partially cover the surface.
Regarding claim 19: Fernandez et al. teaches sand (para. 29) and water (para. 24).
Regarding claim 20: Fernandez et al. teaches sand (para. 29), water (para. 24) and gravel/aggregate (para. 29).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0044570) as applied to claim 10 set forth above and in view of Briand et al. (US 2014/0005302).
Regarding claim 12: Fernandez et al. teaches the basic claimed method as set forth above. Not disclosed is the base catalyst.  However, Briand et al. teaches a similar composition comprising a Lewis base as a catalyst (para. 74).  Fernandez et al. and Briand et al. are analogous art since they are both concerned with the same field of endeavor, namely cements modified with epoxy resins.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the Lewis base of Briand et al. into the composition of Fernandez et al. and would have been motivated to do so to alter the curing rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references teach cements modified by epoxy resins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767